        Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 1 of 8



                                   STATEMENT OF FACTS

        On June 22, 2020, a crowd of approximately 200 people had gathered in Lafayette Park
in the 1600 block of Pennsylvania Avenue in Washington, D.C. There is a statue of General
Andrew Jackson in the center of the park. On this date, the statue was surrounded with an eight
foot high chain link fence due to recent protests in the area. Officers from the United States Park
Police (USPP) and the Metropolitan Police Department (MPD) were in the area monitoring the
crowd.

        Your affiant, a USPP Sergeant, observed an organized effort to attempt to remove the
statue from its base and damage it, including the cannons at the statue’s base (hereinafter, “the
incident”). Many individuals were standing around the statue with arms interlocked to create a
blockade preventing the police from approaching the statue. Other individuals had climbed onto
the statue and were affixing white ropes, chains and a yellow strap to the statue. Your affiant
further observed multiple people pulling on the ropes, chains and strap attempting to pull the
statue down.

        The Andrew Jackson Statue is the property of the United States and it sustained
significant damage due to the actions of the individuals involved in the offenses described
herein. The National Park Service (NPS) advised your affiant that the historic cannon carriages
at the base of the statue were irreparably damaged, that some parts of the statue were bent and
other parts of the statue sustained damage from blunt objects and chemicals. NPS further
advised your affiant that the estimated replacement cost for the historic cannon carriages is
$76,000 and that the estimated cost to repair one of the bent portions of the statue is $2,000.

        Members of MPD, Federal Bureau of Investigation (FBI) and USPP reviewed online
open source videos of the incident, as well as videos from MPD body-worn camera footage, in
order to identify the individuals who attempted to remove the statue from its base and damage it,
including the cannons at the statue’s base. The officers put out numerous lookout bulletins as a
part of this effort. At this time, officers have been able to positively identify four individuals
who participated in the attempt to remove the statue, which caused significant damage to the
statue.

                               SUSPECT 1: GRAHAM LLOYD

        On June 24, 2020, your affiant viewed a collection of still photographs and video clips
from the incident as provided by MPD, including information gathered from open sources and
from body-worn cameras of officers on scene. Your affiant immediately recognized Suspect-1,
later identified as GRAHAM LLOYD, a shirtless white male with long red hair and a thick red
beard – in the photographs and footage taken from the area of 16th Street and H Street,
Northwest, Washington, D.C., during this incident.

                                                 1
        Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 2 of 8



        On June 24, 2020, your affiant received an investigative lead for a subject identified by
name in a NBC Channel 4 news video about the above referenced efforts to destroy the Andrew
Jackson statue.1 At the 2:23 mark of the video, the subject is speaking to the reporter, appearing
shirtless and with wet hair. The subtitle of the news video identifies the subject as “Graham
Lloyd - Demonstrator.”




      Your affiant reviewed this video and recognized the subject depicted as Suspect-1, the
same person he observed shirtless in the area of 16th and H Street, Northwest, Washington, D.C.

       A check of various law enforcement databases revealed a possible date and place of birth
for Graham Lloyd (July X, 19XX, from Maine). Upon viewing a digital image of LLOYD’s
Maine driver’s license, your affiant positively identified GRAHAM LLOYD as Suspect-1, the
person depicted in the NBC Channel 4 news video and the subject your affiant personally
observed in the area of 16th Street and H Street, Northwest, Washington, D.C.

        At the 2:23 mark of the NBC Channel 4 news video, LLOYD describes having wanted to
place a round table for discussion on the lawn of the White House.

       Your affiant reviewed several open source videos of the incident, still images and body-
worn camera footage from officers on the scene of the incident. Your affiant was able to identify



1
 Available at https://www.nbcnewyork.com/news/national-international/4-officers-injured-
while-trying-to-clear-protesters-tents-near-lafayette-square-andrew-jackson-statue/2479415
                                                2
          Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 3 of 8



GRAHAM LLOYD wearing long black pants and a black t-shirt with no shoes on MPD body-
worn camera footage.

       Your affiant also reviewed video of the incident from BFM TV’s Twitter page.2 This
video showed LLOYD on the grounds of the Andrew Jackson Statue and shows LLOYD rocking
two wooden wheels of a cannon at the base of the statue until they crumble and the wheels are
destroyed.

        Your affiant also reviewed additional video of the incident posted on Facebook.3 This
video shows LLOYD on the grounds of the Andrew Jackson Statue. At the 2:37 mark, LLOYD
is seen helping individuals climb onto the statue. At the 3:05 time period, LLOYD is seen
breaking off and destroying four wooden wheels from cannons at the base of the statue and
overturning a cannon and base with the assistance of another individual. At the 12:35 time
period, LLOYD is seen pulling on the ropes that other individuals had attached to the statue
attempting to pull the statue off its base.

        Your affiant reviewed additional video of the incident posted on Twitter.4 This video
shows LLOYD on the grounds of the Andrew Jackson Statue. At the 0:14 time period, LLOYD
is seen handing a hammer to another individual on the statue.

       Finally, your affiant reviewed video of the incident posted on Youtube.com.5 At the 0:06
time period, LLOYD is seen pushing officers as the officers are clearing individuals out of the
park.

                                   SUSPECT 2: RYAN LANE

        On June 24, 2020, your affiant viewed a collection of still photographs and video clips
from this event as provided by MPD, including information gathered from open sources and
from body-worn cameras of officers on scene. Your affiant remembered Suspect-2, later
identified as RYAN LANE, a white male with long hair and multiple tattoos on his chest, arms,
and back. LANE appeared to be visibly intoxicated and walked up and down the police line both
agitating the police and trying to calm the crowd.



2
    Available at https://twitter.com/BFMTV/status/1275654889062821888
3
 Available at
https://www.facebook.com/watch/live/?v=936050960142230&ref=watch_permalink
4
    Available at https://twitter.com/KunkleFredrick/status/1275250169118953472
5
    Available at https://www.youtube.com/watch?v=sVkkHJpc5Q0
                                                3
          Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 4 of 8



       Your affiant reviewed NBC Channel 4 news video of the incident, that at the :05 second
mark captures LANE affixing a white rope to the back of the horse rider in the statue.6 LANE is
wearing a white shirt, black shorts and has a green bandana on his face. At the :23 second mark,
the same individual is shown wearing the same clothing standing with other people, pulling on a
yellow strap that is affixed to the horse’s neck of the statue in an attempt to pull it down.

         Through review of the above referenced collection of video and photographic recordings
of this incident, and through investigation using police databases and open source information,
law enforcement was able to tentatively identify Suspect-2 as RYAN LANE. Your affiant
reviewed pictures of Suspect-2 from body-worn camera footage, which showed his distinct
tattoos. Your affiant observed that Suspect-2 strongly resembles LANE in terms of hair color,
facial hair, nose and hair line. In addition, still photographs from body-worn camera show a
specific tattoo on Suspect-2’s right shoulder (a demonic face with horns), and a booking photo of
the same RYAN LANE from Arlington County Police taken in 2016 shows the same tattoo in
the same location, as demonstrated below:




       Your affiant observed LANE for hours in the area of the crime as he attempted to destroy
the Andrew Jackson Statue at Lafayette Park on June 22, 2020, by affixing a rope to the statue
and pulling on a strap affixed to the statue’s horse as well as assaulting and resisting officers.

        On June 25, 2020, a USPP officer who had also observed the incident reviewed USPP US
lookout poster numbered “Bulletin #LP-3.” The lookout poster contains four pictures taken at
the Jackson Statue on June 22, 2020, of the subject later identified as LANE. This officer told



6
    Available at https://www.youtube.com/watch?v=rLCFfGcFQ5w
                                                4
          Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 5 of 8



your affiant that he recognized the subject identified as LANE from the lookout poster because
the officer was assaulted by LANE in the area of the Andrew Jackson Statue on the same
date. The officer advises that at approximately 2000 hours on that date, he came into contact with
a white male, 35 years of age, reddish hair and beard, white t-shirt, and dark colored shorts. The
subject repeatedly ignored police orders and became overly violent towards the officer and other
law enforcement officers. This subject punched the officer repeatedly in the chest and torso area,
and spit at him. This action occurred to the northwest of the Jackson Statue as officers were
clearing the area. The officer recognized his assailant as LANE because he observed him later in
the evening without his shirt on, continuing to engage police officers north of the park. The
officer told your affiant that he specifically remembered LANE’s tattoos on his arms, chest and
back.

                          SUSPECT 3: LEE MICHAEL CANTRELL

        Your affiant reviewed video of the incident, which was posted on Facebook by WUSA
Channel 9 in Washington, D.C.7 At approximately the 12:03 minute mark, Suspect-3, later
identified as LEE MICHAEL CANTRELL, can be observed picking up a long wooden board
and attempting to pry the Andrew Jackson Statue figure off its base.

        Your affiant reviewed additional video of the incident posted on YouTube by The
Telegraph.8 At the :09 second mark, CANTRELL can be observed at the far right of the screen
pulling on a yellow strap attempting to pull the statue down.

        Law enforcement subsequently created numerous lookout bulletins in an effort to attempt
to identify individuals involved in the destruction of the Andrew Jackson Statue. These lookout
bulletins were disseminated to every sworn officer of the USPP on June 25, 2020. Your affiant
received telephone calls from several officers indicating that the white male individual depicted
in lookout bulletin #LP-11 was possibly CANTRELL. CANTRELL had previously been
arrested on June 22, 2020, at approximately 8:30 p.m. (Arrest No. 532012936), in the area of H
St., NW and Lafayette Square.

       During the June 22, incident, CANTRELL claimed to have sustained some injury during
his apprehension and was later transported to GW Hospital by USPP Officers McDonald and
Ochocki. Both Officers maintained watch over CANTRELL and were in close contact with him
for approximately 3 hours.

        Given the period of time that the two officers spent with CANTRELL, your affiant sent
the following picture to both officers and asked them to review it:

7
    Available at: https://www.facebook.com/WUSA9/videos/936050960142230/
8
    Available at https://www.youtube.com/watch?v=nxzRphxSUSc
                                                5
        Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 6 of 8




        After receiving the image, Officer McDonald advised your affiant that he reviewed the
picture and recognized the subject in it to be the same individual who he guarded on the hospital
detail known to him as SMITH (the individual who Officer McDonald had accompanied to the
hospital had provided a name of “Lee Smith” to law enforcement; a later check of police
databases indicated that SMITH’s true name is LEE MICHAEL CANTRELL; although
CANTRELL provided a false name, he provided his true social security number in the June 22,
2020, arrest). Officer McDonald stated he remembered CANTRELL by his hair and facial
features, but more specifically by his full sleeve of tattoos on his right arm which extend from
the shoulder to the wrist. Officer McDonald remembered the “Flower” tattoo. Additionally,
Officer Ochocki told your affiant that he too recognized the picture as CANTRELL and
referenced the tattoo.

       The photograph below captures CANTRELL and his right-arm sleeve tattoo:




                                                6
          Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 7 of 8




                                 SUSPECT 4: CONNOR JUDD

         Finally, law enforcement also reviewed open source videos of this incident and identified
Suspect-4, later identified as CONNOR JUDD, a white male wearing a maroon button down
shirt, gray pants with a backpack and a brown colored face mask.

        Your affiant reviewed video of the incident posted on Youtube.com.9 At the beginning of
the video, JUDD can be observed holding a black pole with a strap tied to it and the other end of
the strap tied to the Andrew Jackson Statue. At 0:02 into the video, JUDD appears to be yelling,
“get down off the statue.”

        Your affiant reviewed additional video of the incident that was posted on Facebook by
WUSA9 news.10 At approximately 13:20, JUDD can be observed on the statue grounds pulling
a rope tied to the Andrew Jackson Statue.

       Your affiant also reviewed body-worn camera footage from Metropolitan Police
Department Officers who were in the area around the time of the offenses described above.
Body-worn camera footage of Officers Bedoya and Lopez revealed digital images of JUDD
without his facemask in place while he is holding a bottle of water.

       Through additional investigative leads, law enforcement developed a potential identity of
Suspect-4 as CONNOR MATTHEW JUDD, who is currently enrolled at The George
Washington University in Northwest, Washington, D.C.



9
    Available at https://www.youtube.com/watch?v=rLCFfGcFQ5w
10
  Available at
https://www.facebook.com/watch/live/?v=936050960142230&ref=watch_permalink
                                                7
        Case 1:20-mj-00124-RMM Document 1-1 Filed 06/26/20 Page 8 of 8



        On June 26, 2020, two images of JUDD from the incident were shown to an individual
who law enforcement believed may know JUDD. The witness observed the first photograph and
stated “I think I know. About 75% sure it’s Connor.” The witness was then shown the second
photograph with better lighting and stated, “Oh yeah. That’s him.” When Agent Hoyt inquired if
the witness was 100% sure, the witness stated: “yeah.”

        Earlier on June 26, 2020, the first image of JUDD was separately shown to another
witness who was identified based on JUDD’s affiliation with a collegiate fraternal organization.
That witness advised that the person in the photograph looked familiar, but did not identify the
individual. FBI Special Agent Hoyt then followed up with the witness and asked if the witness
was familiar with Sigma Nu. At that point, the witness stated that the individual in the
photograph “looked like Connor,” but that the witness had only seen “Connor” once over
WebEx. At the time that the witness provided the name, Special Agent Hoyt had not inquired
about JUDD and merely inquired about the fraternal organization (Sigma Nu) that JUDD appears
to be connected to.

         Prior to Special Agent Hoyt showing the photograph to the two witnesses above, Agent
Hoyt attempted to meet with two neighbors who live in the area of JUDD’s residence and
showed those neighbors a photograph from the body-worn camera footage of the offense. The
neighbors advised that they did not recognize the individual in the photograph, but stated that a
bunch of guys “from GW” live in a residence identified as JUDD’s residence.

                                        CONCLUSION

       Your affiant believes probable cause exists to issue arrest warrants for GRAHAM
LLOYD, RYAN LANE, LEE MICHAEL CANTRELL, and CONNOR JUDD for violations of
18 U.S.C. § 1361, Destruction of Property of the United States causing damage in excess of
$1,000.


                                            _________________________________
                                            DETECTIVE SERGEANT CARL R. HOLMBERG
                                            UNITED STATES PARK POLICE


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 26th day of June, 2020.



                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE

                                                8
